Citation Nr: 1137254	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as a low back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied the Veteran's claim for service connection for a lower back condition.

The Board remanded the instant matter in June 2010.  In its June 2010 decision, the Board granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  A June 2010 rating decision implemented this Board decision and assigned an initial rating of 70 percent.  This was a full grant of the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

In accordance with the Board's previous remand, the Veteran was afforded a VA examination to determine whether the current back disability is related to service.  The examination was conducted in August 2010.  The examiner noted the Veteran's reports of a back injury in service, but concluded that the current back disability was unrelated to service because, there was "no documentation" of a back injury during service and there was no follow-up for such a disability immediately after discharge.  

An examiner's negative opinion is inadequate where it relies on the absence of documentation in the service medical records and fails to consider a veteran's reports (even if the reports are noted in the examination report).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The August 2010 opinion is inadequate because the examiner relied on the absence of "documentation" of an in-service back injury.  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2011). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

The appeal is REMANDED for the following:

The claims folder should be returned to the examiner who conducted the August 2010 examination.  The examiner should review the claims folder, including this remand, and provide an opinion as to whether it is at least as likely as not that the Veteran's current low back disability is, in whole or part, the result of an injury in service.

For purposes of the opinion, the examiner should assume that the Veteran was injured in-service when he was struck by a jeep.  

The examiner should also consider the reports of post-service injuries beginning in 1978.

The examiner should provide reasons for the opinion.

If the August 2010 examiner is not available, another physician should review the claims folder and provide the necessary opinion.

If further examination or testing is recommended, this development should be undertaken.

The agency of original jurisdiction should review the examination report or addendum to insure that it provides the requested opinion in accordance with this remand.

If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




